Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Note: Applicant elects visual hallucination as the species for hallucination symptoms; a phosphate salt of squalamine as the species for aminosterol; pimavanserin as an additional active, in the reply filed on 11/06/2020.
Claims 1-4, 6-17, 19-22, 31-34, 36-39, 41, 42 are examined herein on the merits so far as they read on the elected species. 
Any rejection from the previous office action, which is not restated herein, is withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "motor dysfunction" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite motor dysfunction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 2, 4, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, PTO-892, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892).
Zasloff discloses a method of treating Parkinson’s disease, Alzheimer’s disease, depression, seizures, dementia of aging comprising administering aminosterol squalamine (instant elected species). See claims 1, 4, 5, 6, 7; para [0039]. Administering orally with a 200 mg capsule of aminosterol squalamine (instant elected species) per day is taught for treating Parkinson’s disease. See Example 8, pages 17-18. It is taught that the capsule was taken before breakfast i.e meets instant claim 33. See para [0194]. It is taught that the aminosterol such as squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be a used (see para [0097]); a phosphate derivative of squalamine is also taught. See para [0096]. The pharmaceutical composition comprising aminosterol can contain buffer, sweeteners. See paras [0112]-[0113]. It is taught that the aminosterol compositions may be administered alone or in combination with other therapeutic agents; and can be combined with the aminosterol compositions or administered separately or sequentially. See paras [0115]-[0130], [0132]. In treating Alzheimer’s disease the aminosterol can be co-administered or combined with antipsychotic drugs (encompass atypical antipsychotics as in instant claim 32). See para [0121]. It is taught that effective dose can be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs.  Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change……. ; and also teaches the period of oral dosing can be for 1, 2, 3…weeks or months etc. i.e teaches dosage and dosing regimen can be varied . See paras [107]-[0109]. It is taught that squalamine has the capacity to physically reduce the concentration of membrane bound alpha-synuclein.  Zasloff teaches that in Parkinson’s disease alpha-synuclein/membrane interactions are believed to cause pathology, such as in Parkinson's disease, and thus administration of squalamine can be used to treat Parkinson’s disease. It is taught that squalamine should be displacing Beta-amyloid from its target membranes supporting its utility in the treatment of Alzheimer’s disease. See Example 14, paras [0214]-[0216].
Zasloff does not teach identifying a hallucination symptom such as visual hallucination in a seizures patient or epilepsy patient and administering an effective dose for treating visual hallucination.
Zasloff does not teach identifying a hallucination symptom such as visual hallucination in an Alzheimer’s patient and administering an effective dose for treating visual hallucination.
Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various psychotic disorders such as schizophrenia, major depressive disorder. Visual hallucinations have been reported in 16%-72% of patients with schizophrenia and schizoaffective disorder. See page 27, left hand column, bottom para. It is taught that visual hallucinations (VH) caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e VH can be measured by medically-recognized technique. See page 28, under Seizures. It is taught that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and seizures may be treated with anti-convulsants i.e one needs to treat underlying cause for treating visual hallucinations. See page 30, left hand column to page 31, left hand column, para 3. It is taught that more focal causes of visual hallucinations may require more focal treatment, and seizures may be treated with anti-convulsants. See page 31, left hand column, para 3.
Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD). Using BEHAVE/AD, a semi-structured behavioral inventory they identified patients who were having VH i.e VH can be measured by medically-recognized technique. See abstract. It is taught that hallucination are an important symptom, and their presence has diagnostic, prognostic, and treatment implications. See page 525, right hand column, lines 17-21. Lerner also teaches that changes throughout the retinocalcarine pathway and visual association areas occur in AD and may contribute to VH as well as other neurologic finding. See page 526, left hand column para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient, and administer an effective amount of squalamine because 1) Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that seizures causes visual hallucinations and visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms by medically-recognized technique, and 2) Zasloff discloses a method of treating seizures comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating seizures, and treating or slowing visual hallucinations, since it is known that seizures patient suffer from visual hallucinations, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Alzheimer’s, and administer an effective amount of squalamine because 1) Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that hallucination are an important symptom, and their presence has diagnostic and treatment implications; and Lerner et al. teaches that using BEHAVE/AD, a semistructured behavioral inventory they identified patients who were having VH i.e it is known to evaluate the hallucinations symptoms in AD by medically-recognized technique, and 2) Zasloff discloses a method of treating Alzheimer’s, depression comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from Alzheimer’s and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating Alzheimer’s, and treating or slowing visual hallucinations, since it is known that Alzheimer’s patient suffer from visual hallucinations, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat Alzheimer’s, depression.
Further, the difference between instant claim 1 is Zasloff  does not teach the step of (iii) of claim 1 which is administering an escalating dose of the aminosterol or a salt or derivative thereof to the subject over a defined period of time until an effective dose for the hallucination symptom being evaluated is identified, wherein the effective dose is the aminosterol dose where improvement or resolution of the hallucination symptom is observed, and fixing the aminosterol dose at that level for that particular hallucination symptom in that particular subject.
However, the difference would have been obvious over the combination of Zasloff in view Teeple et al., and in view of Lerner et al. because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures or treat epilepsy patient or Alzheimer’s disease; Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that visual hallucinations occur in patients with seizures or epilepsy patient and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that taught that hallucination are an important symptom, and their presence has diagnostic and treatment implications. As a standard procedure, optimization of the treatment regime and dosage as in instant claims 1, 15, 17, 33 is a routine optimization for one skilled in the art of medical professional. 
Further, it is pointed out that optimization of the treatment regime and dosage as in instant claims for treating visual hallucination is a routine optimization for one skilled in the art of medical professional, the difference would have been obvious over the combination of Zasloff in view of Teeple et al., and in of view of Lerner et al. because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures, Alzheimer’s disease; Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that visual hallucinations occur in patients with seizures and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that taught that hallucination are an important symptom, and their presence has diagnostic and treatment implications. One of ordinary skill in the art would optimize the dosage for treating visual hallucinations in AD and seizures patients, since according to Teeple and Lerner VH are present in some AD and seizures patients and their presence has diagnostic and treatment implications i.e one can use VH has a treatment tool for optimization of dosage in AD and seizures patients that have VH. The dosage, dosage regimen and administering schedule of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known."' Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Further, it is pointed out that Zasloff also teaches administration of a fixed 200 mg aminosterol dose (i.e instant therapeutically effective amount as in instant claim 4) to a patient suffering from seizures; patient suffering from Alzheimer’s disease, and this dose is therapeutically effective amount when administered to a subject having hallucination symptom and suffering from seizures or epilepsy patient inherently reduces or treats visual hallucinations, since the patients with seizures and Alzheimer’s disease suffer from visual hallucinations.
Further, the combination of references renders obvious administration of squalamine phosphate salt to treat a patient suffering from seizures, Alzheimer’s disease and  the subject suffers from visual hallucinations, such an administration will result in decrease in severity of hallucinations over a period of time as in instant claims 13, reverses dysfunction caused by the hallucinations as in instant claim 20, decrease in the number of visual hallucinations over a period of time as in instant claim 22, and improves motor dysfunction as in instant claim 42, since it is the property of the squalamine phosphate salt on administration to a subject suffering from seizures, Alzheimer’s disease and  the subject suffers from visual hallucinations.
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Zasloff does not teach or suggest "selecting a subject suffering from hallucinations," "identifying a hallucination symptom to be evaluated," and performing the recited method of treatment of hallucinations requiring patient specific aminosterol dose optimization based on evaluation of a hallucination symptom.” Applicant's arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Teeple et al. teaches that visual hallucinations occur in patients with seizures and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that visual hallucination are an important symptom, and their presence has diagnostic and treatment implications i.e one can use VH has a diagnostic tool for AD. Zasloff discloses a method of treating Alzheimer’s, seizures/epilepsy comprising administering aminosterol squalamine (instant elected species) 25-1000 mg per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from Alzheimer’s and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating Alzheimer’s, and treating or slowing visual hallucinations, since it is known that Alzheimer’s, and seizures patients suffer from visual hallucinations and since hallucination are an important symptom, and their presence has diagnostic and treatment implications, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat Alzheimer’s.
 	Further, it is pointed out that optimization of the treatment regime and dosage as in instant claims for treating visual hallucination is a routine optimization for one skilled in the art of medical professional, the difference would have been obvious over the combination of Zasloff in view Teeple et al., and in view of Lerner et al. because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures, Alzheimer’s disease; Teeple et al. teaches that visual hallucinations occur in patients with seizures and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that taught that hallucination are an important symptom, and their presence has diagnostic and treatment implications. One of ordinary skill in the art would optimize the dosage for treating visual hallucinations in AD and seizures patients, since according to Teeple and Lerner VH are present in some AD and seizures patients and their presence has diagnostic and treatment implications i.e one can use VH has a treatment tool for optimization of dosage in AD and seizures patients that have VH. Further, it is pointed out that instant claim 12, recites that aminosterol reverses the dysfunction of the neurodegenerative disorder and treats and/or prevents the hallucination. It is pointed out that administration of squalamine to a subject with Alzheimer's or seizures also treats and/or prevents the hallucination.
Applicant argues that “the statement in Teeple "that effective treatment of visual hallucinations depends on the underlying cause" cannot be fairly interpreted to mean that any treatment of a condition that sometimes includes-26- hallucinations as a symptom will necessarily result in treatment of the hallucinations……………this is incorrect because "visual hallucinations and paranoid delusions, occur in up to 40% of patients with Parkinson's Disease (PD) who receive dopamine (DA) replacement therapy ... ." See Meltzer at page 881, first paragraph. In addition, Teeple teaches at pages 30-31 that "[n]euroleptic medications (i.e. dopamine antagonists) are the mainstay treatment for visual hallucinations," but "due to their dopamine-blocking activity, most neuroleptics will significantly exacerbate parkinsonian symptoms in patient with DLB or dementia associated with Parkinson's Disease." Accordingly, a disclosure of any treatment of PD does not inherently disclose treatment of hallucinations because dopamine treatment of PD does not treat hallucinations, and may make the hallucination symptoms worse.” Applicant’s arguments have been considered. Teeple teaches that seizures causes visual hallucinations, and visual hallucinations (VH) caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e VH can be measured by medically-recognized technique. See page 28, under Seizures. It is taught that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and VH in seizures patients is treated with anti-convulsants i.e one needs to treat underlying cause such as seizures for treating visual hallucinations. See page 30, Table 2; page 30, left hand column to page 31, left hand column, para 3. Zasloff discloses a method of treating seizures comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating seizures, and treating or slowing visual hallucinations, since it is known that seizures patient suffer from visual hallucinations and VH in seizures patients are treated with anti-convulsants, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures. Further, Applicant’s remarks regarding Meltzer reference, this reference was not used in the above rejection, and will not comment on it.
Applicant argues that “Teeple teaches that hallucinations have many underlying causes categorized as "psychophysiologic (i.e., as a disturbance of brain structure), psychobiochemical (as a disturbance of neurotransmitters), and psychodynamic (as an emergence of the unconscious into consciousness). Visual hallucinations can be the result of all 3 processes, given the interplay among disturbances of brain anatomy, brain chemistry, prior experiences, and psychodynamic Meaning. Teeple at page 26”. Applicant’s arguments have been considered. Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders. Teeple teaches that seizures causes visual hallucinations, and visual hallucinations (VH) caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e VH can be measured by medically-recognized technique. See page 28, under Seizures. It is taught that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and VH in seizures patients is treated with anti-convulsants i.e one needs to treat underlying cause such as seizures for treating visual hallucinations. See page 30, Table 2; page 30, left hand column to page 31, left hand column, para 3. It is taught that more focal causes of visual hallucinations may require more focal treatment, and seizures may be treated with anti-convulsants. See page 31, left hand column, para 3.
Applicant argues that “Based on this teaching in Zasloff, Meltzer and Teeple, a person of ordinary skill in the art would not select "a subject suffering from hallucinations," identify "a hallucination symptom to be evaluated," and perform the recited method of treatment of hallucinations requiring patient specific aminosterol dose optimization based on evaluation of a hallucination symptom with a reasonable expectation of success. Rather, Zasloff uses squalamin in conjunction with dopamine to improve motor-functions in PD patients. In Examples 8-9 of Zasloff, squalamine was administered to PD patients undergoing dopamine treatment to improve constipation, and improvements in constipation and motor functions were described in Tables 2-3. Based on that Meltzer and Teeple teach that treatment of motor function in PD conflicts with treatment of hallucinations, there is no reason or motivation to use hallucinations as a diagnostic criteria when optimizing squalamine dosage for treating PD.” Applicant’s arguments have been considered. First, it is pointed out that Meltzer reference was not employed in the rejection above. Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders.Teeple teaches that seizures causes visual hallucinations, and visual hallucinations (VH) caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e VH can be measured by medically-recognized technique. See page 28, under Seizures. It is taught that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and VH in seizures patients is treated with anti-convulsants i.e one needs to treat underlying cause such as seizures for treating visual hallucinations. See page 30, Table 2; page 30, left hand column to page 31, left hand column, para 3. It is taught that more focal causes of visual hallucinations may require more focal treatment, and seizures may be treated with anti-convulsants. See page 31, left hand column, para 3. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating seizures, and treating or slowing visual hallucinations because 1) Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that seizures causes visual hallucinations and visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms by medically-recognized technique; Teeple et al. teaches that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and VH in seizures patients is treated with anti-convulsants i.e one needs to treat underlying cause such as seizures for treating visual hallucinations and 2) Zasloff discloses a method of treating seizures comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. 
It is pointed out that optimization of the treatment regime and dosage as in instant claims for treating visual hallucination is a routine optimization for one skilled in the art of medical professional, the difference would have been obvious over the combination of Zasloff in view of Teeple et al., because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures, Alzheimer’s disease; Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that visual hallucinations occur in patients with seizures and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Teeple et al. teaches that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and VH in seizures patients is treated with anti-convulsants i.e one needs to treat underlying cause such as seizures for treating visual hallucinations. One of ordinary skill in the art would optimize the dosage for treating visual hallucinations in seizures patients, since according to Teeple VH are present in some seizures patients and their presence has diagnostic and treatment implications i.e one can use VH has a treatment tool for optimization of dosage in seizures patients that have VH. The dosage, dosage regimen and administering schedule of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known."' Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Applicant argues that “Lerner explains that AD patients with hallucinations are a "biological subgroup" present with further conditions such as "psychosis and agitation," but not "affective or anxiety symptoms." See Lerner at page 526, last paragraph, and see also page 523, first paragraph…….treatment of AD will not necessarily treat the hallucinations if the hallucinations are caused by the psychosis condition.” Applicant further argues that Lerner teaches that hallucinations only occur in a biological subgroup of AD. Applicant's arguments have been considered. It is pointed out that Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD). Using BEHAVE/AD, a semi-structured behavioral inventory they identified patients who were having VH i.e VH can be measured by medically-recognized technique. See abstract. It is taught that hallucinations are an important symptom, and their presence has diagnostic, prognostic, and treatment implications i.e one can use VH as a treatment tool in the subgroup of AD patients that present VH. See page 525, right hand column, lines 17-21. Lerner teaches that changes throughout the retinocalcarine pathway and visual association areas occur in AD and may contribute to VH. See page 526, left hand column, para 2. Further, as recited by Applicant hallucinations do occur in a subgroup of AD patients, and one can select these patients and optimize the dosage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Alzheimer’s, and administer an effective amount of squalamine because 1) Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that hallucination are an important symptom, and their presence has diagnostic and treatment implications; and Lerner et al. teaches that using BEHAVE/AD, a semistructured behavioral inventory they identified patients who were having VH i.e it is known to evaluate the hallucinations symptoms in AD by medically-recognized technique; Lerner teaches that changes throughout the retinocalcarine pathway and visual association areas occur in AD and may contribute to VH as well as other neurologic finding, and 2) Zasloff discloses a method of treating Alzheimer’s, depression comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from Alzheimer’s and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating Alzheimer’s, and treating or slowing visual hallucinations, since it is known that Alzheimer’s patient suffer from visual hallucinations, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat Alzheimer’s, depression. It is pointed out that by treating AD one also reduces neurological symptoms, psychosis and agitation, and thus reduces VH. Further, it is pointed out that instant claim 12, recites that aminosterol reverses the dysfunction of the neurodegenerative disorder and treats and/or prevents the hallucination. It is pointed out that administration of squalamine to a subject with Alzheimer's or seizures also treats and/or prevents the hallucination.
Applicant argues that "aminosterol dosing is patient specific, as the dose is likely related to the extent of neuronal damage, with greater neuronal damage correlating with the need for a higher aminosterol dose to obtain a desired therapeutic result (e.g., treating hallucinations)". Applicant's remarks have been considered. It is obvious to a person of ordinary skill in the art that the dosage one need to administer depends on neuronal damage i.e patient specific, and it is obvious to a person of ordinary skill in the art to optimize the dosage.
Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, PTO-892, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892) render obvious instant claims 1, 2, 4, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41, 42.



2) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892) as applied to claims 1, 2, 4, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41, 42 above, and further in view of Nobili et al. (Nature Communications, 2017, 1-14, PTO-892).
Zasloff, Teeple et al., Lerner et al. are applied as discussed above.
Nobili et al. teaches that alterations in dopaminergic system are frequently reported in Alzheimer’s disease. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate hallucination with alterations in dopaminergic system because 1) Zasloff teaches treating Alzheimer’s disease, and  Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that hallucination are an important symptom, and their presence has diagnostic and treatment implications, and 2) Nobili et al. teaches that alterations in dopaminergic system are frequently reported in Alzheimer’s disease. One or ordinary skill in the art would have been motivated to correlate hallucination with alterations in dopaminergic system, since alterations in dopaminergic system are reported in Alzheimer’s disease, and it is known that visual hallucinations occur in Alzheimer’s disease. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive as discussed above.
Nobili et al. teaches that alterations in dopaminergic system are frequently reported in Alzheimer’s disease. One or ordinary skill in the art would have been motivated to correlate hallucination with alterations in dopaminergic system, since alterations in dopaminergic system are reported in Alzheimer’s disease, and it is known that visual hallucinations occur in Alzheimer’s disease.

3) Claims 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, provided by Applicant on 05/14/2021), in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892) as applied to claims 1, 2, 4, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41, 42 above, and further in view of Meltzer et al. (Neuropsychopharmacolgy, 2010, 35, pages 881-892, PTO-892 of record).
Zasloff et al. do not teach administration of pimavanserin as an additional active agent for treating Alzheimer’s disease.
Meltzer et al. teaches pimavanserin a novel selective 5-HT2A receptor inverse agonist, has shown to have antipsychotic activity in animal models was effective than placebo in attenuating hallucinations and delusions in patients with PD patients. See page 882, left hand column bottom para to right column para 1; page 888, under Effects on Delusion and Hallucinations. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer pimavanserin as an additional active agent in combination with squalamine for treatment of Alzheimer’s disease because 1) Zasloff et al. teaches that in treating Alzheimer’s disease the aminosterol can be co-administered or combined with antipsychotic drugs, and 2) Meltzer et al. teaches pimavanserin a novel selective 5-HT2A receptor inverse agonist, has shown to have antipsychotic activity in animal models. One of ordinary skill in the art at the time of invention would have been motivated to administer pimavanserin as an additional active agent in combination with squalamine with reasonable expectation of success of treating Alzheimer’s disease with additional therapeutic effect, and treating or slowing visual hallucinations.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant's arguments have been considered. Zasloff teaches that for treating Alzheimer’s disease the aminosterol can be co-administered or combined with antipsychotic drugs (encompass atypical antipsychotics as in instant claim 32). See para [0121]. Meltzer et al. teaches pimavanserin a novel selective 5-HT2A receptor inverse agonist, has shown to have antipsychotic activity in animal models was effective than placebo in attenuating hallucinations and delusions. One of ordinary skill in the art at the time of invention would have been motivated to administer pimavanserin as an additional active agent in combination with squalamine with reasonable expectation of success of treating Alzheimer’s disease with additional therapeutic effect, and treating or slowing visual hallucinations.


4) Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, PTO-892, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892) as applied to claims 1, 2, 4, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41, 42 above, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712).
Zasloff et al. do not teach that the composition therein as formulated to be administered nasally 
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral, inhalation, topical (which can be to eye, nose, see page 712, under Topical Route) etc. It is also taught that the choice of route depends on-convenience and necessity. See page 710, under Routes of Administration.
It would have been obvious to a person of ordinary skill in the art at the time of invention to formulate the composition taught by Zasloff for nasal administration and administer nasally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for nasal administration, and administer them nasally because of convenience and necessity. 
Further, optimization of the treatment regime and dosage as in instant claims is a routine optimization for one skilled in the art of medical professional. The dosage and dosage regimen of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known."' Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive as discussed above, and those found below.
Remington was employed for its teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral, inhalation, topical (which can be to eye, nose, see page 712, under Topical Route) etc. It is also taught that the choice of route depends on-convenience and necessity. See page 710, under Routes of Administration. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for nasal administration, and administer them nasally because of convenience and necessity.

Prior Art made of Record:
US"20080058300", PTO-1449……aminosterol for treatment of weight loss, sleep apnea, inhibiting dopamine uptake;
US "5840936": PTO-1449….Aminosterol compounds useful as inhibitors of the sodium/proton exchanger (NHE);
US "6962909", PTO-1449….macular degeneration, neovascularization disorders with squalimine (eye disorders); Aminosterol compounds are described that are useful as inhibitors of the sodium/proton exchanger (NHE).                     

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627